RE: MUNICIPAL LICENSING STANDARDS FOR ELECTRICAL INSPECTORS
THIS WILL RESPOND TO YOUR LETTER, RECEIVED IN THIS OFFICE JULY 17, 1990, REQUESTING AN OFFICIAL OPINION OF THE ATTORNEY GENERAL AND POSING SEVERAL QUESTIONS ABOUT THE INTERACTION OF MUNICIPAL AND STATE LICENSURE SCHEMES FOR ELECTRICAL INSPECTORS. FOR THE MOST PART I BELIEVE THE QUESTIONS YOU POSE HAVE BEEN ADDRESSED IN A PRIOR OPINION OF THE ATTORNEY GENERAL, A.G. OPIN. NO. 89-060, A COPY OF WHICH I HAVE ENCLOSED FOR YOUR CONVENIENCE.
WITH RESPECT TO THE QUESTION POSED IN THE LAST PARAGRAPH OF YOUR LETTER, ASKING THIS OFFICE TO CONSTRUE THE PHRASE "ACTIVE EXPERIENCE IN THE ELECTRICAL INDUSTRY," THE ANSWER WILL INVARIABLY HINGE ON QUESTIONS OF FACT, WHICH CANNOT BE ADDRESSED IN AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. THAT QUESTION WILL ALWAYS HAVE TO BE RESOLVED BY THE LICENSING BODY, WHETHER STATE OR MUNICIPAL, BASED ON THE EVIDENCE PRESENTED TO IT, AND ON ACCORDANCE WITH THE RELEVANT STANDARDS ADOPTED BY THAT BODY.
(NED BASTOW)